Affirming.
John Thomas Brooks, a man 45 years of age, hopes by this appeal to escape a penitentiary sentence of 20 years imposed upon him for rape of a ten year old girl.
Immediately after the alleged occurrence, the little girl ran to and told her mother, and the latter was allowed to testify to the making of that complaint and to give some of the details of what the little girl said, and this is the sole ground relied on for reversal. It is not meritorious, for two reasons: The defendant did not object to it when given, and it was admissible as res gestæ. See Meade v. Com., 214 Ky. 88,282 S.W. 781.
Judgment affirmed.